Case 1:20-cv-01760-GBD Document9 Filed 05/05/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JORGE MORALES, individually and on behalf of al:
others similarly situated, et al., :

 

 

 

Plaintiffs, :
-against- : ORDER
TREMONT CAR WASH AND LUBELLC etal.,  : 20 Civ. 1760 (GBD)
Defendants.

GEORGE B. DANIELS, District Judge:

The May 28, 2020 initial conference is adjourned to August 20, 2020 at 9:30 a.m.

Dated: May 5, 2020
New York, New York
SO ORDERED.

Gage a Da, ie

egRG . DANIELS
TEDSTATES DISTRICT JUDGE

 

 

 
